Petition for Writ of Mandamus
Dismissed and Memorandum Opinion filed June 17, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00504-CR
____________
 
IN RE CHARLES FRANKLIN IRELAND, Relator
 
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
 
 
 

M E M O R
A N D U M   O P I N I O N
            Relator, Charles Franklin Ireland, an inmate appearing pro
se, filed a petition for writ of mandamus in this court.[1] 
See Tex. Gov’t Code Ann §22.221 (Vernon 2004); see also Tex. R.
App. P. 52.1.  In his petition, relator asks that we compel Baldwin Chin, a
Harris County Assistant District Attorney, to deliver evidence for post-conviction
DNA testing pursuant to relator’s September 14, 2009 motion filed under Chapter
64 of the Code of Criminal Procedure.  See Tex. Code Crim. Proc. Ann.
art. 64.02 (Vernon Supp. 2009) (requiring the State to either deliver the
evidence to the court or explain in writing why the evidence cannot be
delivered).
            This court’s mandamus jurisdiction is governed by section
22.221 of the Texas Government Code.  Tex. Gov’t Code Ann. § 22.221 (Vernon
2004).  Section 22.221 expressly limits the mandamus jurisdiction of the courts
of appeals to:  (1) writs against a district court judge or county court judge
in the court of appeals’ district, and (2) all writs necessary to enforce the
court of appeals’ jurisdiction.  Id.  A court of appeals has no general
writ power over a person — other than a judge of a district or county court — unless
issuance of the writ is necessary to enforce the jurisdiction of the court in a
case properly before it.  Id.  Relator does not have an appeal or any other proceeding
pending in this court, and he has alleged nothing in his petition to suggest
that issuance of a writ is necessary to enforce our jurisdiction.  Thus, we do
not have jurisdiction to mandamus an assistant district attorney in this
circumstance.  See, e.g. In re Thomison, No. 10-09-00425-CR, 2010 WL
137945 (Tex. App.—Waco Jan. 13, 2010, orig. proceeding) (mem. op.) (dismissing
petition against district attorney); see also Silva v. Klevenhagen, 833
S.W.2d 746, 747 (Tex. App.—Houston [1st Dist.] 1992, orig. proceeding)
(dismissing petition against sheriff). 
            Accordingly, the petition for writ of mandamus is ordered
dismissed.
                                                            PER
CURIAM
 
Panel
consists of Chief Justice Hedges and Justices Yates and Boyce.
Do Not Publish—Tex. R. App. P. 47.2(b).  
 




[1]  
This court affirmed appellant’s conviction for
aggravated sexual assault of a child.  See Ireland v. State, No.
B14-89-00098-CR, 1990 WL 8478 (Tex. App.—Houston [14th Dist.] Feb. 1, 1990,
pet. ref’d) (not designated for publication).  This court also affirmed the
denial of relator’s previous motion for DNA testing.  See Ireland v. State,
No. 14-03-00769-CR, 2004 WL 503225 (Tex. App.—Houston [14th Dist.] Mar. 16,
2004, no pet.) (not designated for publication).